Opinion issued November 6, 2008







In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-08-00845-CV
____________

CITY OF HOUSTON, Appellant

V.

DONALD M. DOLAN, Appellee



On Appeal from the 280th District Court
Harris County, Texas
Trial Court Cause No. 2007-77481



MEMORANDUM  OPINION
	Appellant has filed an unopposed motion to dismiss the appeal.  No opinion
has issued.  Accordingly, the motion is granted, and the appeal is dismissed.  Tex. R.
App. P. 42.1(a)(1).
	All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Justices Taft, Keyes, and Alcala.